                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   FRASER ROTCHFORD,                                         CASE NO. C19-0041-JCC
10                               Plaintiff,                    ORDER
11             v.

12   STEVEN JEWITT, et al.,

13                               Defendants.
14

15             This matter comes before the Court on Plaintiff Fraser Rotchford’s objections (Dkt. No.
16   15) to United States Magistrate Judge Michelle L. Peterson’s report and recommendation (Dkt.
17   No. 14). Having thoroughly considered the report and recommendation, the objections, and the
18   relevant record, the Court finds oral argument unnecessary and hereby OVERRULES Plaintiff’s
19   objections and ADOPTS Judge Peterson’s report and recommendation for the reasons stated
20   herein.
21   I.        BACKGROUND
22             Plaintiff is incarcerated at Clallam County Jail in Port Angeles, Washington. (Dkt. No.
23   11.) Plaintiff, proceeding pro se and in forma pauperis, filed a proposed civil rights complaint
24   pursuant to 42 U.S.C. § 1983. (Dkt. No. 4-1.) In his complaint, Plaintiff alleges that during a
25   prior confinement at the Monroe Correctional Complex, he was administered anti-psychotic
26   treatment by a panel of medical staff against his wishes and despite his suffering from unpleasant


     ORDER
     C19-0041-JCC
     PAGE - 1
 1   side effects, including what Plaintiff refers to as “homicidality.” (Id.) Plaintiff names the

 2   following Defendants in his proposed complaint: Dr. Steven Jewitt, Dr. Mira Narkiewicsz, Dr.

 3   Marlinda Praden, Officer Chrissy, Ms. Kennedy, Ms. Doyle, an unknown “male psychologist

 4   with red hair and blue eyes,” and the “chair of and all others present at hearing” held on

 5   December 18, 2018 at 10:00 p.m. (Id. at 1.)

 6          On January 30, 2019, U.S. Magistrate Judge James P. Donohue declined to serve

 7   Plaintiff’s proposed complaint because it did not allege clear and specific facts that demonstrated

 8   how each named Defendant caused Plaintiff harm of a federal constitutional dimension. (Dkt.
 9   No. 7.) Judge Donohue granted Plaintiff leave to amend his complaint within 30 days. (Id.) On
10   February 15, 2019, Plaintiff filed an addendum to his complaint. (Dkt. No. 8.) Judge Donohue
11   struck the addendum, finding it was insufficient to serve as an amended complaint, and granted
12   Plaintiff an additional 30 days to file an amended complaint. (Dkt. No. 9.) On March 1, 2019, the
13   case was reassigned from Judge Donohue to Judge Peterson. (Dkt. No. 10.)
14          Plaintiff subsequently requested an extension of time to file an amended complaint and
15   alerted Judge Peterson of his transfer from Jefferson County Jail to Clallam County Jail. (Dkt.
16   No. 11.) Judge Peterson granted the motion and ordered Plaintiff to file an amended complaint
17   no later than April 29, 2019. (Dkt. No. 12.) Plaintiff did not file an amended complaint.
18   Accordingly, on May 9, 2019, Judge Peterson issued a report and recommendation

19   recommending that the Plaintiff’s claims be dismissed without prejudice for failure to prosecute.

20   (Dkt. No. 14.) Plaintiff filed objections to the report and recommendation on May 30, 2019.

21   (Dkt. No. 15.)

22   II.    DISCUSSION

23           “A party must file and serve any objections to a magistrate judge’s recommended

24   disposition within 14 days after being served unless the court enlarges the time period in a

25   specific case.” W.D. Wash. Local Civ. R. 72(b). If a party files objections, the district court

26   “shall make a de novo determination of those portions of the report . . . or recommendations to


     ORDER
     C19-0041-JCC
     PAGE - 2
 1   which objection is made.” 28 U.S.C. § 636(b)(1)(C). Furthermore, the district court judge “may

 2   accept, reject, or modify, in whole or in part, the findings or recommendations made by the

 3   magistrate judge.” Id.

 4          The Court has reviewed de novo Judge Peterson’s report and recommendation, Plaintiff’s

 5   objections, and the relevant record. For the reasons stated on the record (Dkt. Nos. 7, 9), the

 6   Court finds that Plaintiff has failed to state a claim upon which relief can be granted.

 7   Furthermore, Plaintiff’s objections are unresponsive to Judge Peterson’s report and

 8   recommendation. (See Dkt. Nos. 14, 15.) Plaintiff elaborates on the alleged harm he suffered, but
 9   does not address Judge Peterson’s conclusion that he failed to prosecute his claim. Judge
10   Peterson ordered Plaintiff to file an amended complaint and he failed to do so. Plaintiff’s
11   objections do not amount to an amended complaint or explain why he has not filed an amended
12   complaint. Therefore, dismissal for failure to prosecute is appropriate. See Fed. R. Civ. P.
13   41(a)(2).
14   III.   CONCLUSION

15          For the foregoing reasons, the Court OVERRULES Plaintiff’s objections (Dkt. No. 15)

16   and ADOPTS Judge Peterson’s report and recommendation. (Dkt. No. 14.) Plaintiff’s claims are

17   DISMISSED without prejudice. The Clerk is DIRECTED to send copies of this order to Plaintiff

18   and to Judge Peterson.

19          DATED this 18th day of June 2019.




                                                           A
20

21

22
                                                           John C. Coughenour
23                                                         UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     C19-0041-JCC
     PAGE - 3
